DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 8, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over San Vicente (US 2013/0078912) in view of Walden (US 2015/0281877) and Altman (US 2014/0106677).

Regarding claim 1, San Vicente discloses a method comprising: transmitting an invitation (paragraph [0178]) by an analyte sensor system (element 8); receiving, at the analyte sensor system, an authenticated data connection request from a user equipment responsive to the invitation (figure 4A, “Request Data” communications arrow); establishing, by the analyte sensor system, the authenticated data connection with the user equipment (figure 4A, “Authenticate/Establish Channel”; step 504); attempting to transmit, by the analyte sensor system, an analyte value to the user equipment using the first authenticated data connection (figure 4A, “Send Data” communications arrow; step 506); storing, at the analyte sensor 
Walden teaches a method of communicating between devices where an invitation sent from one device to the other can also include sensed data as part of the invitation packet (paragraphs [0018]-[0019]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed San Vicente and used the second invitation to also transmit the backfill data, as taught by Walden, in order to reduce the number of messages needing sent to conserve device power.
Altman teaches a method of transmitting data comprising establishing an authenticated data connection between devices (paragraphs [0154]-[0155], [0162], [0163]), and retaining that authentication such that the device desiring to transmit data can first determine whether the authenticated connection has been established between devices (paragraphs [0153], [0154], [0163], [0164], [0179]) and, based on that determination, perform connection and data transmission between the devices without requiring an additional authentication (paragraphs [0154]-[0155], [0161]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed San Vicente and Walden and determined the previous authentication prior to transmitting a subsequent invitation, as taught by Altman, so that future invitations can transmit data instead of having to wait until an additional authentication is again established.

Regarding claim 4, San Vicente further discloses performing an authentication process comprising calculating and exchanging hash values between the analyte sensor system and the user equipment prior to the establishing of the data connection and/or the other data connection, an authentication (figure 4A, “Request Data (hashed key)” communications arrow; paragraphs [0133], [0214]-[0239]); as the first determination relies on the result of this process, it is thus “based on” this process.  
Regarding claim 7, San Vicente further discloses that the user equipment comprises a mobile wireless device, a smart phone, a tablet, and/or a display device (paragraphs [0136]-[0144]).  
Regarding claim 8, San Vicente discloses an apparatus comprising: at least one processor (paragraph [0154]); and at least one memory (paragraph [0154], “data storage”) including computer program code which when executed causes operations comprising: attempting to transmit, by the apparatus, an invitation (paragraph [0178]; step 402); receiving, at the apparatus, an authenticated data connection request from a user equipment responsive to the invitation process (figure 4A, “Request Data” communications arrow); establishing, by the apparatus, the authenticated data connection with the user equipment (figure 4A, “Authenticate/Establish Channel”; step 504); transmitting, by the apparatus, an analyte value to the user equipment using the first authenticated data connection (figure 4A, “Send Data” communications arrow; step 506); storing, at the apparatus, analyte data as backfill data when an error occurs in the transmitting of the invitation, the establishing of the data connection, and/or the transmitting of the analyte value, and, when another data connection is established, 
Walden teaches devices which communicate with a data connection, where an invitation sent from one device to the other can also include sensed data as part of the invitation packet (paragraphs [0018]-[0019]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed San Vicente and used the second invitation to also transmit the backfill data, as taught by Walden, in order to reduce the number of messages needing sent to conserve device power.
Altman teaches a method of transmitting data comprising establishing an authenticated data connection between devices (paragraphs [0154]-[0155], [0162], [0163]), and retaining that authentication such that the device desiring to transmit data can first determine whether the authenticated connection has been established between devices (paragraphs [0153], [0154], [0163], [0164], [0179]) and, based on that determination, determine to perform connection and transmit data between the devices without requiring an additional authentication (paragraphs [0154]-[0155], [0161]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed San Vicente and Walden and determined the previous authentication prior to transmitting a subsequent invitation, as taught by Altman, so that future invitations can transmit data instead of having to wait until an additional authentication is again established.

Regarding claim 11, San Vicente further discloses performing an authentication process comprising calculating and exchanging hash values between the analyte sensor system and the user equipment prior to the establishing of the data connection and/or the other data connection, an authentication (figure 4A, “Request Data (hashed key)” communications arrow; paragraphs [0133], [0214]-[0239]); as the first determination relies on the result of this process, it is thus “based on” this process.  .  
Regarding claim 14, San Vicente further discloses that the user equipment comprises a mobile wireless device, a smart phone, a tablet, and/or a display device (paragraphs [0136]-[0144]).  
Regarding claim 15, San Vicente further discloses that the apparatus comprises an analyte sensor system (paragraph [0153]).

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Altman does not disclose the analyte sensor system performing the step of determining whether there is an authenticated connection between the analyte sensor system and the user equipment; this is not all of what has been taught by Altman. Altman does provide a non-limiting example of where their equivalent of the user equipment (the smart phone) performs a determination of whether their equivalent of the analyte sensor (the WWPD) is on a paired device list in paragraphs [0160]-[0165], but Altman also explicitly 
Applicant’s next argument is that the cited art does not disclose performing a second determination to transmit data; Applicant’s only argument on this topic appears to be regarding the label of “second” because Applicant spuriously believes no first determination has taken place. As this is not the case and the combination of San Vicente, Walden, and Altman does perform a first determination to confirm authentication, the determination to then transmit data would thus be “second”.
Applicant then argues that it would require impermissible hindsight to further modify San Vicente with Altman because “the only such teaching [of transmitting data after determining that authentication has been established] is found in Applicant’s specification.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Even further, Applicant’s specification is not the “only” teaching of transmitting data after determining that authentication has been established because this is exactly what Altman teaches. Applicant further returns to the argument that the determination of authentication in Altman is only performed by the mobile device/user equipment; as this is not the case as has been clearly set forth above, this argument is entirely moot.
The Examiner also notes that the amendments to the claims which have been filed 15 December 2021 do not include any subject matter which was discussed in the Interview conducted on 9 December 2021, such that any indications as to how the claimed invention might differ from prior art are not applicable to the claims as presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791